Citation Nr: 0414835	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-22 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a lumbosacral strain.

2.  Entitlement to a disability evaluation in excess of 20 
percent for retropatellar syndrome with instability of the 
left knee.

3.  Entitlement to a disability evaluation in excess of 20 
percent for retropatellar syndrome with instability of the 
right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran separated from service in November 1988 following 
twenty years, one month, and eighteen days of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, in which the RO denied the veteran's claims 
for increased ratings for his lumbosacral strain and 
retropatellar syndrome of the right and left knees.

In October 2003, the veteran testified before the undersigned 
at a hearing at the RO.  A transcript of that hearing has 
been associated with the claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA) provides 
that the duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).

Review the record reveals that the veteran has identified 
pertinent treatment records that are not part of the claims 
folder.  At the hearing before the Board in October 2003, the 
veteran indicated that he was currently being treated for 
both knee disabilities and his low back disability by Dr. 
Emory J. Alexander, 1900 10th Avenue, Columbus, Georgia, 
31906 from April 2000 to the present, and by Dr. Gregory 
Rucker, 700 Center Street, Columbus, Georgia, 31906, from 
November 2000 to the present.  He also testified that he had 
received treatment for his back and knees at the VA medical 
facility in Columbus, Georgia, since January 2000, and the VA 
medical facility in Montgomery, Alabama, since May 2002.  At 
the hearing the veteran provided authorization forms so that 
VA could obtain the private treatment records.

The RO should make an attempt to obtain the pertinent 
treatment records that the veteran has identified.  VCAA 
provides that the duty to assist includes obtaining relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain, and that whenever the Secretary, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  38 U.S.C. § 5103A(b)(1), (2).

Review of the record reveals that the veteran was afforded a 
VA examination of his back and knees in August 2000.  At the 
hearing, the veteran stated that his disabilities had 
worsened since that time.  The examiner who conducted the 
August 2000 examination of the veteran's knees noted that she 
did not review the claims file prior to conducting the 
examination.  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2) (West 2002).  A current examination of the 
veteran's knee and back disabilities, based upon review of 
the claims file, is necessary to make a decision on the 
veteran's claims.  

The Board also notes that while this appeal was pending, the 
applicable rating criteria for lumbar spine disabilities were 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a 
(2003)).  The criteria were again amended effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a).  Another VA examination is 
needed because the VA examination report of record is 
inadequate for rating the lumbosacral strain under the 
revised rating criteria.  

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain treatment 
records pertaining to the veteran's knee 
and back disabilities from Dr. Emory J. 
Alexander, 1900 10th Avenue, Columbus, 
Georgia, 31906, dated from April 2000 to 
the present and Dr. Gregory Rucker, 700 
Center Street, Columbus, Georgia, 31906, 
dated from November 2000 to the present.  

The RO should request all records of the 
veteran's treatment for low back and knee 
disabilities from the VA medical 
facilities in Columbus, Georgia, dated 
from January 2000 to the present and in 
Montgomery, Alabama, from May 2002 to the 
present.  

The RO should attempt to secure these 
records, and any pertinent records 
obtained should be associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran must be 
notified of unsuccessful efforts in this 
regard.

2.  Upon completion of the above actions, 
the RO should schedule the veteran for VA 
orthopedic examinations to determine the 
nature and severity of the lumbosacral 
strain and the left and right knee 
retropatellofemoral pain syndrome with 
instability.  The RO should inform the 
veteran of the consequences of failing to 
report for the scheduled examinations.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination, and 
the examiner should note such review in 
the examination report or in an addendum 
to the report. 

Regarding the low back disability, the 
examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  

The examiner should indicate whether 
there are objective findings of muscle 
spasm on extreme forward bending; 
unilateral loss of lateral spine motion 
in standing position; listing of whole 
spine to opposite side; positive 
Goldwaithe's sign; marked limitation of 
forwarding bending in standing position; 
loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  

The examiner should report whether the 
low back disability causes muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The examiner should indicate if there are 
any associated objective neurological 
abnormalities due to low back disability.  

Regarding the left and right knee 
disabilities, the examiner should report 
the range of motion of the knees in 
degrees.  The examiner should indicate 
whether the veteran has degenerative 
joint disease of the knees substantiated 
by X-ray findings.  The examiner should 
express an opinion as to whether the 
veteran has instability of the knees, and 
if so, whether such instability or 
subluxation is slight, moderate, or 
severe.

Regarding both the low back and the knee 
disabilities, when reporting the range of 
motion, the examiner should report the 
degree of motion at which pain is first 
exhibited, and determine whether the low 
back and left and right knees are 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should provide a rationale for 
all conclusions reached.

3.  Then the RO should readjudicate the 
issues of entitlement to original 
disability evaluations in excess of 10 
percent for lumbosacral strain, and 
entitlement to original disability 
evaluations in excess of 20 percent for 
left and right knee retropatellofemoral 
pain syndrome with instability.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




